Lake App. No. 97-L-031. This cause is pending before the court as an appeal of a judgment entered by the Court of Appeals for Lake County on June 29,1998. On December 4,1998, this court entered an order extending the time for filing the record and temporarily remanding this case to the court of appeals for the purpose of entering a decision on reconsideration of its judgment.
On January 21, 1999, the clerk of the court of appeals certified and transmitted the record to this *1493court. It appearing from the record that the court of appeals entered its decision on reconsideration on December 21,1998, vacating its earlier judgment and substituting a new judgment.
IT IS ORDERED by the court, sua sponte, that the appellants show cause within twenty days of the date of this entry why this appeal from the earlier judgment entered by the court of appeals on June 29,1998, should not be dismissed.